Proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of Public Safety dated August 26,1983, which, after a hearing, found petitioner guilty of two disciplinary charges and imposed a penalty of a two-month suspension without pay.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination as to petitioner’s guilt is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, since police departments are quasi-military organizations requiring strict discipline (see Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762; Matter of Keogh v Dolce, 84 AD2d 579), the penalty imposed (two months’ suspension without pay) was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222).
We see no basis for annulment in petitioner’s other contentions. Mollen, P. J., Titone, Bracken and Rubin, JJ., concur.